 


109 HR 3855 IH: To raise funds necessary to respond to Hurricane Katrina and future disasters by selling a portion of the lands administered by the Forest Service and the Department of the Interior, and for other purposes.
U.S. House of Representatives
2005-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3855 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2005 
Mr. Tancredo (for himself, Mr. Flake, Mr. Rohrabacher, Mrs. Cubin, Mr. Weldon of Florida, Mr. Pitts, Mr. Feeney, Mr. Akin, Mrs. Myrick, Mr. Bartlett of Maryland, Mr. Poe, Mr. Bishop of Utah, and Mr. Otter) introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committees on Agriculture and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To raise funds necessary to respond to Hurricane Katrina and future disasters by selling a portion of the lands administered by the Forest Service and the Department of the Interior, and for other purposes. 
 
 
1.Sale of National Forest and Department of the Interior lands to raise funds for disaster relief
(a)Sale of national forest landsThe Secretary of Agriculture shall select 15 percent of the lands included in the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))) and convey all right, title, and interest of the United States in and to the selected lands by public sale.
(b)Sale of department of the interior landsThe Secretary of the Interior shall identify 15 percent of the lands managed by agencies of the Department of the Interior (excluding lands in units of the National Park System established by Act of Congress and lands held for the benefit of an Indian tribe) and convey all right, title, and interest of the United States in and to the identified lands by public sale.
(c)Priority locationsThe Secretary of Agriculture and the Secretary of the Interior shall place an emphasis on identifying lands for sale under this section in those States where the United States owns more than 15 percent of the total land area.
(d)Commencement of salesThe Secretary of Agriculture and the Secretary of the Interior shall complete the identification of Federal lands under this section and commence the sale of such lands not later than October 1, 2006. The land sales shall proceed without regard to any other provision of law.
(e)Treatment of proceedsAll proceeds from the sale of Federal lands under this section (other than amounts retained to cover the administrative costs incurred solely to conduct the sales) shall be deposited in the special account established under subsection (f).
(f)Disaster response and relief fund
(1)EstablishmentThere is established in the Treasury a special account to be known as the Disaster Response and Relief Fund.
(2)InvestmentPending the need to use the special account for the purposes specified in subsection (g), the Secretary of the Treasury shall manage amounts in the special account to maximize the return to the United States. Interest on investments shall also be deposited in the special account.
(g)Use of fund for disaster reliefAmounts in the special account shall be available only for appropriation to cover or defray the costs of responding to a natural disaster or terrorist attack in an area covered by a disaster declaration made by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
(h)Moratorium on federal land acquisitionUntil the Secretary of Agriculture and the Secretary of the Interior comply with the duties imposed on the Secretaries by this section, an interest in land may not be acquired by the Forest Service or an agency of the Department of the Interior unless the acquisition of that land is specifically authorized by an Act of Congress enacted after the date of the enactment of this Act.  
 
